 

Case:19-18905-TBM Doc#:2 Filed:10/16/19 Entered:10/16/19 10:32:26 Pagel of 2

 

 

Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & FOR COURT USE ONLY
—_— | Email Address

 

Michael J. Pankow, CO #21212
Brownstein Hyatt Faber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202

Tel: 303-223-1106 __ELEP
Fax: mpankow@bhfs.com

 

 

S
_ sl
GB
Ta
Ca)
oe

iG TH secant

 

kx] Attorney for: Ralco, LLC

 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

 

In re San Luis & Rio Grande Railroad, Inc.:
CASE NO.:

Alleged Debtor. CHAPTER: 11

 

CORPORATE OWNERSHIP STATEMENT
PURSUANT TO FRBP 1010(b)

 

[No hearing]

 

 

 

 

Pursuant to FRBP 1010(b) and 7007.1, any corporation that is a petitioning creditor in an involuntary case or a party fo an
adversary proceeding or a contested matter shall file this Statement identifying all its parent corporations and listing any
publicly held company, other than a governmental unit, that directly or indirectly own 10% or more of any class of the
corporations’ equity interest, or state that there are no entities to report. This Corporate Ownership Statement must be
filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental statement
must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement inaccurate.

|, (Printed name of attorney or declarant) Michael J. Pankow , the undersigned in

the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:

 

Page 1

 
 

Case:19-18905-TBM Doc#:2 Filed:10/16/19 Entered:10/16/19 10:32:26 Page2 of 2

 

[Check the appropriate boxes and, if applicable, provide the required information.]

1. | have personal knowledge of the matters set forth in this Statement because:

[ | am the president or other officer or an authorized agent of the petitioning creditor
lam a party to an adversary proceeding

CO l am a party to a contested matter

RX] | am the attorney for the petitioning creditor

2.a, The following entities, other than the Debtor or a governmental unit, directly or indirectly own 10% or more of
CI any class of the petitioning creditor's equity or ownership interests:

 

 

 

[For additional names, attach an addendum fo this form.]

b. There are no entities that directly or indirectly own 10% or more of any class of the petitioning creditor's equity
kd or ownership interest.

Date: October 15, 2019 By: ont J De

Signature of Petitioning Creditor, or attorney for
Petitioning Creditor

Michael J. Pankow

 

Name: Printed name of Petitioning Creditor, or attorney
for Petitioning Creditor

 

Page 2

 
